Citation Nr: 1546636	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO. 11-09 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than February 1, 2009, for the commencement of additional VA compensation based on recognition of the Veteran's dependent spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from February 1977 to March 1980.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2009 RO decision. 


FINDINGS OF FACT

On January 28, 2009, the Veteran reported that he had married his spouse, J. L. in August 2003. 


CONCLUSION OF LAW

The criteria for an effective date earlier than February 1, 2009 for the commencement of additional compensation for a dependent spouse have not been met. 38 U.S.C.A. §§ 1115, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.4, 3.401 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's Duty to Notify and Assist

Generally, prior to consideration of the merits of an appeal, the Board must determine whether VA has met its statutory duty notify the Veteran of the information and evidence necessary to substantiate his claim and to assist him in the development of that claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In this case, general due process considerations have been satisfied. See 38 C.F.R. § 3.103 (2015). The Veteran has been accorded ample opportunity to present evidence and argument on his claim. Further efforts to notify and assist him are not necessary, because the outcome of an earlier effective date claim depends on documents that are already contained in the Veteran's VA claims file. Entitlement to an earlier effective date is not prejudiced by any VA failure to provide him with notice of the laws and regulations governing effective dates, if, as in this case, entitlement to an earlier effective date is not shown as a matter of law. Nelson v. Principi, 18 Vet. App. 407, 410 (2004). In sum, the Veteran's claim has been properly developed for appellate purposes. Accordingly, the Board will proceed to the merits of the appeal.

Analysis

The Veteran contends that effective August 22, 2003, the date of his marriage, he should have received additional compensation for his wife and her son. However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim. Accordingly, the appeal will be denied. 

Veterans having a service-connected disability that is compensated at 30 percent or more may be entitled to additional compensation for a dependent spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect. 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 

Additional VA compensation will be paid for a Veteran's dependent, effective the latest (emphasis added) of the following dates: (1) the date of the claim; (2) the date the dependency arises; (3) the effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) the date of commencement of the Veteran's award. 38 U.S.C.A. § 5110 (f), (n); 38 C.F.R. § 3.401(b). The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month after the award became effective. 38 U.S.C.A. § 5111 (West 2014); 38 C.F.R. § 3.31 (2015). 
In March 2002, the RO granted the Veteran's claim of entitlement to service connection for cervical spondylosis with cervical nerve route compression and assigned a 20 percent disability rating, effective February 10, 1999. That raised the Veteran's combined disability rating to 40 percent, effective February 10, 1999. 

In April 2002, the RO notified the Veteran that it was compensating him at a rate for a single veteran with no dependents. Included with that notice was VA Form 21-8764.  That form contained a section which stated: 

HOW CAN YOU RECEIVE ADDITIONAL COMPENSATION FOR DEPENDENTS? Veterans having a 30% or more service-connected evaluation may be entitled to additional compensation for a spouse, dependent parents, unmarried children under 18 (or under 23 if attending an approved school) or a child who became permanently incapable of self-support because of mental or physical defect prior to age 18. The additional benefit for a spouse is payable in a higher amount upon receipt of evidence establishing that the spouse is a patient in a nursing home or so disabled as to require the aid and attendance of another person. 

In April 2002, the Veteran was also informed that if he did have a disability rating of 30 percent or more, he had to promptly advise the VA of any change in the status of your dependents. Enclosed with that notice was VA Form 21-686, Declaration of Status of Dependents.

There is no evidence to suggest that the Veteran did not receive the April 2002 notice. In addition, the Veteran returned a completed VA Form 21-686 later in April 2002. He reported that he had two sons, Ju. B., born July 3, 1983 and Jo. B., born July 27, 1987. It was noted that Ju. B. had joined the Air Force on July 3, 2001 and was no longer a dependent living in his home. The Veteran stated that Jo. B. was still a dependent in his custody.

In September 2002, VA informed the Veteran that it had adjusted his rate to reflect a Veteran with 2 dependents from March 1, 1999 through July 2, 2001, after which Ju. B. joined the Air Force. The VA also adjusted the rate from July 3, 2001 through July 26, 2005, after which Jo. B. turned 18. The VA reminded the Veteran to advise immediately if there was any change in the number or status of his dependents. 

The September 2002 notice was sent to the Veteran's address of record, and there is no evidence to suggest that he did not receive it. Again, there was no notation from the Post Office that the notice was not delivered. Government officials are presumed to properly discharge their official duties. Unless rebutted by clear evidence to the contrary, the Secretary of the VA is entitled to the benefit of this presumption. In this case, there is no clear evidence to the contrary; and, therefore, the Board finds that the Veteran received the September 2002 notice. See, e.g., Baldwin v. West, 13 Vet. App. 1, 6 (1999)

In March 2008, the Board granted the Veteran a separate rating for neurologic manifestations of his right upper extremity and assigned a 20 percent rating. In January 2009, the RO assigned an effective date of October 11, 2002. 

In a letter, dated January 28, 2009, the RO informed the Veteran of these actions, and stated that he was being compensated as a single Veteran with no dependents. The Veteran disagreed with his designation as a single Veteran and submitted VA Form 21-686, Declaration of Status of Dependents, showing that on August 23, 2003, he had married J. L. It was noted that he had two sons, J. K. L. born July 3, 1983 and J. D. B., born July 27, 1987. 

In October 2009, the Veteran's then-spouse was added to his award reported by the Veteran. Due to age, neither son qualified under VA rules as a dependent; and there is no evidence to suggest that the younger son was attending an approved school at the time. In addition, there is no evidence to suggest that either son became permanently incapable of self-support due to a mental or physical defect prior to age 18.. 

Because the Veteran reported that he had married J. L. more than one year after the marriage, the date of commencement of additional VA compensation for dependency was February 1, 2009, the first day of the month effective date of his spouse's dependency was the date of the claim, January 28, 2009. There is no evidence of any reports, dated between September 2002 and January 28, 2009 suggesting a change in the Veteran's dependents. 

In his appeal (VA Form 9, received in February 2011), the Veteran suggested that he did not promptly report his change in dependents, because he had not been completely clear on what his rating was and its effect on additional compensation for his dependents. 

The Veteran's argument is without merit. Prior to his 2003 marriage, the VA clearly informed the Veteran on two occasions of the need for him to immediately report any changes in the status of his dependents. Moreover, he promptly responded to the April 2002 notice by successfully reporting the presence of his dependent sons. Under such circumstances it is reasonable to expect that he would have reported any ensuing changes in the status or number of dependents such as his August 2003 marriage. 

In sum, the Veteran does not meet the criteria for the commencement of additional compensation prior to February 1, 2009, to add his then-spouse, J. L., as a dependent for compensation purposes. Accordingly, an earlier effective date is not warranted, and the appeal is denied. 

In arriving at this decision, the Board has considered the doctrine of reasonable doubt. However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claim. Therefore, the doctrine of reasonable doubt is not applicable. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 



ORDER

An effective date earlier than February 1, 2009 for additional VA compensation based on recognition of the Veteran's dependent spouse is denied 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


